Case 1:17-cv-00414-MSG Document 225 Filed 08/22/19 Page 1 of 2 PageID #: 11296



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

SHIRE VIROPHARMA INCORPORATED,                      )
                                                    )
                       Plaintiff,                   )
                                                    )
               v.                                   )   C.A. No. 17-414 (MSG)
                                                    )   CONSOLIDATED
CSL BEHRING LLC and                                 )
CSL BEHRING GmbH,                                   )
                                                    )
                       Defendants.                  )

                          STIPULATION AND PROPOSED ORDER

        WHEREAS, the parties seek additional time for expert discovery;

        IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court,

that the following deadlines are extended as follows:

Event                               Original Deadline              Amended Deadline

Date for Limiting Asserted          August 20, 2019                September 4, 2019
Claims

Opening Expert Reports              September 27, 2019             November 1, 2019

Responsive Expert Reports           November 1, 2019               December 10, 2019

Reply Expert Reports                November 26, 2019              January 9, 2020

Close of Expert Discovery           December 20, 2019              February 12, 2020

Letter Seeking Permission to        February 6, 2020               February 14, 2020
File Summary Judgment
Motions

Daubert Motions                     February 6, 2020               February 26, 2020

Responsive Daubert Briefs           March 3, 2020                  March 23, 2020

Reply Daubert Briefs                March 17, 2020                 April 6, 2020
Case 1:17-cv-00414-MSG Document 225 Filed 08/22/19 Page 2 of 2 PageID #: 11297



Except for the above-mentioned items, this Stipulation does not otherwise modify the Court’s

Order. See D.I. 132.



MORRIS, NICHOLS, ARSHT & TUNNELL LLP             SHAW KELLER LLP

/s/ Karen Jacobs                                 /s/ Nathan R. Hoeschen
_______________________________________          _____________________________________
Karen Jacobs (#2881)                             John W. Shaw (#3362)
Derek J. Fahnestock (#4705)                      Karen E. Keller (#4489)
1201 North Market Street                         David M. Fry (#5486)
P.O. Box 1347                                    Nathan R. Hoeschen (#6232)
Wilmington, DE 19899-1347                        I.M. Pei Building
(302) 658-9200                                   1105 North Market Street, 12th Floor
kjacobs@mnat.com                                 Wilmington, DE 19801
dfahnestock@mnat.com                             (302) 298-0700
                                                 jshaw@shawkeller.com
Attorneys for Plaintiff                          kkeller@shawkeller.com
                                                 dfry@shawkeller.com
                                                 nhoeschen@shawkeller.com

                                                 Attorneys for Defendants

August 22, 2019


               SO ORDERED this _____ day of August, 2019.



                                          United States District Judge




                                             2
